     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 1 of 22 Page ID #:1



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Gregory Botonis
7

8
                           UNITED STATES DISTRICT COURT
9
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                           CASE NO. 2:21-cv-05011
12
     Gregory Botonis
13
                         Plaintiff,          COMPLAINT FOR DAMAGES:
14                                            1. Violation of Fair Credit Reporting Act;
           v.                                 2. Violation of the California Consumer
15                                               Credit Reporting Agencies Act
16   Experian Information Solutions, Inc.;
17
     LoanMe, Inc.

18                       Defendants.
19

20

21

22
           COMES NOW Plaintiff Gregory Botonis, an individual, based on information
23
     and belief, to allege as follows:
24

25                                    INTRODUCTION
26      1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-
27         2(b), 15 U.S.C. § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. §
28         1681i(a)(4)), 15 U.S.C. §1681i(a)(5)(A)), and the California Consumer
           Credit Reporting Agencies Act, California Civil Code §1785.25(a).

                                              1
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 2 of 22 Page ID #:2



1
        2. Plaintiff seeks redress for the unlawful and deceptive practices committed
2
           by the Defendants in connection with their inaccurate, misleading, or
3
           incomplete reporting of Plaintiff’s debt included and discharged in
4
           Plaintiff’s Chapter 7 bankruptcy.
5
        3. Defendant LoanMe, Inc. (hereinafter “LoanMe”) is reporting Plaintiff’s
6
           account as being charged off and in collections despite being included and
7
           discharged in Plaintiff’s chapter 7 bankruptcy.
8

9
        4. Such reporting is wholly inaccurate, misleading, and adversely impacts

10
           Plaintiff’s credit worthiness.

11      5. Plaintiff’s credits score has been adversely impacted by the reporting.
12      6. Plaintiff’s credit reports have been disseminated to third parties since the
13         entry of his discharge and Plaintiff has been unable to obtain favorable
14         interest rates as a result of the reporting by LoanMe and its failure to
15         properly update its tradeline and follow the Metro 2 reporting standards.
16      7. The United States Congress has found the banking system is dependent
17         upon fair and accurate credit reporting. Inaccurate credit reports directly
18
           impair the efficiency of the banking system, and unfair credit reporting
19
           methods undermine the public confidence, which is essential to the
20
           continued functioning of the banking system.
21
                               JURISDICTION & VENUE
22

23
        8. Plaintiff re-alleges and incorporates herein by this reference the allegations

24
           in each and every paragraph above, fully set forth herein.

25
        9. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and

26
           15 U.S.C. § 1681

27
        10. This venue is proper pursuant to 28 U.S.C. §1391(b)(1).

28
        11. Plaintiff resides within the Western District of California.



                                               2
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 3 of 22 Page ID #:3



1
                              GENERAL ALLEGATIONS
2
        12.Plaintiff alleges that each and every defendant data furnisher was included
3
           in Plaintiff’s Chapter 7 bankruptcy filing or had notice of Plaintiff’s
4
           bankruptcy filing and discharge.
5
        13.Plaintiff alleges that LoanMe received notice of Plaintiff’s chapter 7 filing
6
           or had reason to know of Plaintiff’s bankruptcy filing and discharge.
7
        14.Plaintiff alleges that each and every Defendant is familiar with credit
8
           reporting industry standards and subscribes thereto.
9
        15.Plaintiff alleges that each and every Defendant understands that deviation
10
           from credit reporting industry standards can and often does result in denial
11
           of credit, higher interest rates, and prompts those making credit decisions
12
           to draw a more negative inference from the reported data than if the
13
           Defendant reported in accordance with the recognized industry standard.
14
        16.Plaintiff alleges that all actions alleged herein by Defendants were done
15
           knowingly, intentionally, and in reckless disregard for credit reporting
16
           industry standards in an attempt to purposefully undermine Plaintiff’s
17
           ability to reorganize and repair Plaintiff’s FICO Score.
18
        17.In the alternative Plaintiff alleges that each and every Defendant’s actions
19
           was the result of reckless policies and procedures that inevitably led to
20
           inaccurate, misleading, or incomplete credit reporting.
21
                        FICO, Inc.
22
        18.FICO is a leading analytics software company with its principal
23
           headquarters located in San Jose California. FICO has over 130 patents
24
           related to their analytics and decision management technology, and
25
           regularly uses mathematical algorithms to predict consumer behavior
26
           including credit risk.
27
        19.The FICO Score has become the standard measure of consumer credit risk
28
           in the United States and is used in ninety percent of lending decisions.

                                               3
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 4 of 22 Page ID #:4



1
        20.A FICO score consists of a three-digit number summarizing a consumer’s
2
           credit risk or likelihood to repay a loan. FICO periodically updates its
3
           scoring models resulting in multiple FICO Score versions.
4
        21.Base FICO Scores range from 300 to 850, while industry-specific FICO
5
           Scores range from 250-900. A higher FICO Score demonstrates lower
6
           credit risk or less likelihood of default.
7
        22.Different lenders use different versions of FICO Scores when evaluating a
8
           consumer’s credit worthiness.
9
        23.There are 28 FICO Scores that are commonly used by lenders.
10
        24.A consumer’s FICO Score is calculated based solely on information in
11
           consumer credit reports maintained at credit reporting agencies (CRAs).
12
        25.The three largest CRAs are Experian Information Solutions, Inc.; Equifax,
13
           Inc. and Transunion, LLC.
14
        26.FICO does not control what information is provided on a consumer’s credit
15
           report. Instead, the scoring models or algorithms are based on the premise
16
           that information provided by the CRAs is accurate and complies with
17
           credit reporting industry standards.
18
        27.There are five key factors that a FICO Score considers: 1) Payment History
19
           2) Amount of Debt 3) Length of Credit History 4) New Credit and 5)
20
           Credit Mix.
21
        28.Each of the five factors is weighted differently by FICO.
22
        29.35% of a consumer’s FICO Score relates to payment history, 30% relates
23
           to the amount of debt, 15% relates to the length of credit history, 10%
24
           relates to new credit, and the last 10% relates to a consumer’s credit mix or
25
           the different types of debts reported.
26
        30.Payment history refers to whether a consumer has paid their bills in the
27
           past, on time, late or missed payments. The more severe, recent, and
28
           frequent the late payment information, the greater the impact on a FICO

                                                4
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 5 of 22 Page ID #:5



1
           Score. Public record items such as bankruptcy, foreclosure, judgments,
2
           and wage garnishments are also considered part of a consumer’s payment
3
           history.
4
        31.In factoring the severity of delinquent payments, a FICO Score considers
5
           how late the payment continues to be, how much is owed, how recently
6
           this occurred, and how many delinquent accounts exist.
7
        32.Once a delinquent account has been remedied the longer the account stays
8
           current the more a consumer’s FICO Score should increase.
9
        33.FICO Scores are entirely dependent upon information provided by data
10
           furnishers (DFs) to CRAs.
11
        34.The FICO scoring formula treats both Chapter 7 and Chapter 13
12
           Bankruptcies similarly in terms of their impact on one’s FICO Score.
13
           Specifically, both Chapters have the same level of severity with respect to
14
           their FICO Score and for both, FICO uses the FILING DATE to determine
15
           how long ago the bankruptcy took place.
16
                      Metro 2
17
        35.The Consumer Data Industry Association is an international trade
18
           association representing the consumer credit, mortgage reporting,
19
           employment and tenant screening and collection service industries.
20
        36.The credit reporting industry has adopted a standard electronic data
21
           reporting format called the Metro 2 format. The Metro 2 format was
22
           developed by the CDIA in an effort to universally report debts in a
23
           particular manner that is understood to be the most accurate way in which
24
           to report a debt. Specifically, Metro 2 format was designed to allow
25

26
           reporting of the most accurate and complete information on consumer’s

27         credit history.
28      37.The CDIA’s Metro 2 format is the credit reporting industry standard for
           accurate credit reporting.

                                              5
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 6 of 22 Page ID #:6



1
        38.The credit reporting industry at large depends upon Metro 2 and the
2
           CDIA’s recommendations for reporting debt accurately.
3
        39.The CDIA is The expert on accurate credit reporting. In support of this
4
           allegation Plaintiff avers the following:
5
              a. The CDIA offers a FCRA certificate program for all CRAs.
6
              b. The CDIA offers a FCRA awareness program for all CRAs.
7
              c. The CDIA offers a FCRA Certificate program for DFs.
8

9
              d. The CDIA offers a FCRA awareness program for DFs.

10
              e. The CDIA offers a Metro 2 Learning system to provide detailed

11               instructions on the use of Metro 2 format to ensure understanding of
12               the reporting guidelines for each field of the Metro 2 Format as well
13               as the relationship between multiple fields.
14            f. The CDIA hosts workshops developed and authorized by Equifax,
15               Experian, Innovis, and Transunion.
16            g. The CDIA developed a credit reporting resource guide for accurately
17               reporting credit.
18
        40.The CDIA’s Metro 2 is accepted by all CRAs.
19
        41.The credit reporting accepted industry standards for reporting Metro 2
20
           accurately are found in the CDIA’s credit reporting resource guide
21
           (CRRG).
22
        42.The CRRG outlines the industry standards for most accurately reporting
23
           debts using Metro 2.
24
        43.The three main credit bureaus helped draft the CRRG.
25
        44.The CRRG is not readily available to the public. It can be purchased online
26

27
           for $229.45.

28




                                               6
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 7 of 22 Page ID #:7



1
        45.Even if a buyer is ready willing and able to pay for the CRRG, the CDIA
2
           will NOT grant access to the guide unless the buyer represents an
3
           organization included in the Metro 2 Access Policy.
4
        46.When FICO calculates credit scores the algorithms use Metro 2
5
           information based on industry standards established by the CDIA.
6
        47.The algorithms used by FICO in determining a consumer’s credit score are
7
           premised on the Metro 2 data received comporting with the CDIA’s
8

9
           recommendations for accurate credit reporting.

10
        48.If the Metro 2 data received by FICO deviates from industry standards an

11         inaccurate or incorrect FICO Score results. If the resulting FICO Score is
12         lower a consumer will be considered a higher credit risk resulting in less
13         favorable lending terms.
14                      e-OSCAR
15      49.E-OSCAR is the web-based Metro 2 compliant system developed by
16         Experian Information Solutions, Inc.; Equifax, Inc.; TransUnion, LLC and
17         Innovis that enables DFs and CRAs to create and respond to consumer
18
           credit disputes.
19
        50.When a consumer sends a dispute letter to a CRA the CRA then sends an
20
           automated credit dispute verification (ACDV) via e-Oscar to the DF.
21
        51.The ACDV contains Metro 2 codes next to certain data fields associated
22
           with a credit file e.g. “Account Type” “07” (07 in Metro 2 refers to a
23
           Charge Account).
24
                 Bankruptcy Credit Reporting Industry Standards & Consumer
25
                 Information Indicator
26

27
        52.When a consumer files bankruptcy certain credit reporting industry

28         standards exist.


                                              7
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 8 of 22 Page ID #:8



1
        53.Certain Metro 2 data is regularly expected and calculated by FICO when
2
           determining a consumer’s credit worthiness.
3
        54.The Consumer Information Indicator (CII) is a critical field in the Metro 2
4
           Format that indicates a special condition that applies to a specific
5
           consumer.
6
        55.Under Metro 2 the CII must be reported only on the consumer to whom the
7
           information applies.
8

9
        56.It is the credit reporting industry standard to report a very specific CII upon

10
           the filing of a consumer bankruptcy.

11      57.In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a
12         petition for Chapter 7 has been filed, is active, but no discharge has been
13         entered.
14      58.CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is
15         active, but no discharge entered. This is usually translated on a consumer
16         credit report as “Wage Earner Plan” or “WEP” in the “Account Status”
17         portion of a trade line. Such reporting alerts any potential lender that the
18
           account is no longer in a collectable status but is being handled by a
19
           Chapter 13 trustee.
20
        59.The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been
21
           filed but the chapter is undesignated/unknown.
22
        60.The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
23
           discharged.
24
        61.The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
25
           discharged.
26

27
        62.The CII field is a critical field for consumers and directly relates to and

28         impacts a consumer’s credit worthiness.


                                               8
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 9 of 22 Page ID #:9



1
        63.The lack of a CII reported makes it appear that a consumer has not
2
           addressed outstanding debt obligations through the bankruptcy process.
3
        64.The lack of a CII reported also suggests that creditors are free to collect
4
           against a consumer as an individual or that no stay exists to prevent in
5
           personam collection activity.
6
        65.Failure to report the correct CII indicator will prompt those making credit
7
           decisions to draw a more negative inference regarding a consumer’s credit
8

9
           worthiness.

10
        66.Under the Fair Credit Reporting Act a bankruptcy can be reported for ten

11         years.
12      67.The ten-year rule for reporting runs from the date the bankruptcy was filed.
13      68.A consumer’s FICO Score is directly related to the date on which a petition
14         is filed and acknowledged.
15      69.The more time that has passed since the filing of the bankruptcy, the less
16         negative impact the bankruptcy will have on a consumer’s FICO Score.
17      70.Failure to reference the bankruptcy filing (CII field) and or the correct
18
           petition date shall result in a lower FICO Score resulting in those making
19
           credit decisions to draw a more negative inference regarding a consumer’s
20
           credit worthiness.
21
                    Plaintiffs Bankruptcy Filing
22
        71.Plaintiff filed for Chapter 7 bankruptcy protection on August 29, 2019 in
23
           order to discharge various debts and improve Plaintiff’s credit worthiness
24
           and FICO Score.
25
        72.Plaintiff received his Chapter 7 discharge on December 9, 2019.
26

27
      73. On February 13, 2020 Plaintiff ordered a credit report from Experian,

28        Equifax, and TransUnion to ensure proper reporting by Plaintiff’s creditors
          after completion of his chapter 7 bankruptcy.

                                               9
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 10 of 22 Page ID #:10



1
       74. Plaintiff noticed several different trade lines on the February 13, 2020
2
            credit report all reporting inaccurate, misleading, or incomplete
3
            information that did not comply with credit reporting industry standards.
4
       75. An account with LoanMe reported Plaintiff’s account as being charged off
5
            and in collections after entry of his discharge.
6
       76. In response, Plaintiff disputed the inaccurate LoanMe tradeline via
7
            certified mail with Experian, Equifax, and TransUnion on April 4, 2020.
8

9
       77. Plaintiff’s dispute letter specifically put defendant LoanMe on notice that

10
            Plaintiff had filed for bankruptcy and received a discharge and that the

11          account should be updated to reflect the bankruptcy discharge and not be
12          listed as charged off, bad debt, or in collection.
13      78. Plaintiff is informed and believes that each CRA received Plaintiff’s
14          dispute letter and in response sent Plaintiff’s dispute to each DF via an
15          ACDV through e-OSCAR.
16      79. Plaintiff ordered a second credit report on September 9, 2020 from
17          Experian for the sole purpose to ensure Plaintiff’s account with LoanMe
18          had in fact been updated.
19     80. The LoanMe account listed above had not been updated and was still
20          reporting the account as charged off rather than included/discharged in
21          bankruptcy.
22     81. Plaintiff again disputed the LoanMe account with Experian. After the
23          second dispute, Plaintiff obtained a third Experian report on May 20, 2021
24          to verify that the LoanMe tradeline was updated.
25     82. Despite disputing the account twice with Experian, the LoanMe tradeline
26          remained unchanged and continued to report the account as charged off
27          rather than included/discharged in bankruptcy, despite LoanMe being
28




                                                10
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 11 of 22 Page ID #:11



1
            listed as a creditor and receiving notice of Plaintiff’s chapter 7 bankruptcy
2
            filing and subsequent bankruptcy discharge.
3
            Inaccuracy – LoanMe
4
       83. Plaintiff was frustrated to see that Defendant LoanMe did not properly
5
            update the accounts but instead continued to report Plaintiff’s account as
6
            being charged off and in collections after plaintiff received a discharge.
7
       84. LoanMe did not update Plaintiff’s credit report to indicate that the account
8
            was included and discharged in bankruptcy and instead continued to report
9
            on Plaintiff’s credit report as if no bankruptcy were filed.
10
       85. Therefore, it appears that LoanMe can still collect against Plaintiff and that
11
            the LoanMe account was not included and discharged in bankruptcy.
12
       86. LoanMe has failed to report anything whatsoever that would alert creditors
13
            that LoanMe can no longer collect against Plaintiff on that debt or that it
14
            was listed/discharged in Plaintiff’s chapter 7 bankruptcy.
15
                  Willfulness
16
       87. This was not a negligent act by Defendant LoanMe but instead an
17
            intentional act to purposefully undermine Plaintiff’s ability to effectively
18
            restore Plaintiff’s credit through bankruptcy.
19
       88. LoanMe is not following industry standards and is not listing the correct
20
            consumer information indicator (CII) as the CII should have been updated
21
            to E as Plaintiff’s bankruptcy has been discharged.
22
       89. By indicating that the account status as charged off without noting the
23
            chapter 7 bankruptcy discharge it appears that Plaintiff has failed to
24
            address this outstanding debt thus making Plaintiff less credit worthy.
25
       90. LoanMe reporting makes Plaintiff appear less credit worthy because, if the
26
            CII E were reported the charged off and collection notations would be
27
            replaced with a status of included and discharged in bankruptcy.
28




                                                11
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 12 of 22 Page ID #:12



1
       91. Such a notation alerts lenders that Plaintiff’s debt with LoanMe has been
2
            included and discharged in bankruptcy rather than still collectible.
3
       92. Once LoanMe received Plaintiff’s dispute rather than acknowledge the
4
            bankruptcy filing and subsequent discharged, LoanMe noted the account as
5
            being charged off and in collections rather than simply list that the account
6
            was included and discharged in bankruptcy.
7
       93. Rather than mark the account as included and discharged in bankruptcy
8
            LoanMe continues to report the account delinquent i.e. charged off and in
9
            collections with the hope that Plaintiff will pay the account at some point
10
            in the future.
11
       94. Plaintiff believes the reporting of the inaccurate and misleading
12
            information was done by LoanMe with the specific intent to have Plaintiff
13
            make a payment on the account in order to have the negative information
14
            removed from his credit report.
15
       95. Such a scheme directly undermines the integrity of not only the bankruptcy
16
            court but also the integrity of the credit reporting system at large.
17
                   Damages
18
       96. As a result of the incorrect reporting, Plaintiff has suffered economic loss,
19
            diminished credit, emotional harm, and excessive stress resulting in doubt as
20
            to the effectiveness of the Bankruptcy Code.
21
       97. Plaintiff is frustrated and annoyed that his credit score has not improved
22
            since the discharge of his chapter 7 bankruptcy as he believed the account
23
            with LoanMe was discharged.
24
       98. Plaintiff’s anxiety and stress has increased significantly as he learned that
25
            LoanMe was not acknowledging the bankruptcy discharge and believes that
26
            LoanMe can still collect on the account.
27
       99. The inaccuracy has been transmitted to third parties.
28




                                                12
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 13 of 22 Page ID #:13



1
       100. Plaintiff’s credit score has remained at a low level as a result of the LoanMe
2
            reporting, preventing him from rebuilding his credit and qualifying for
3
            financing.
4
       101. The actions of Experian and LoanMe as alleged herein are acts in violation
5
            of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
6
                                FIRST CAUSE OF ACTION
7               (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                     Against Defendants)
8

9           Experian – Failure to Assure Credit Reporting Accuracy.
10
       102. Plaintiff realleges and incorporates herein the allegation in each and every
11
            paragraph above as though fully set forth herein.
12
       103. Experian violated 15 U.S.C. § 1681e(b) by failing to establish and/or to
13

14
            follow reasonable procedures to assure maximum possible accuracy in the

15
            preparation of Plaintiff’s credit reports and credit files it published and

16          maintained concerning Plaintiff.
17     104. Had Experian maintained reasonable procedures to assure maximum
18          accuracy Experian would never have allowed Defendant LoanMe to report
19          the account as described herein.
20     105. As a result of Experian’s violation of 15 U.S.C. § 1681e(b), Plaintiff
21          suffered actual damages, including but not limited to: diminished credit,
22          damage to reputation, embarrassment, humiliation, and other mental and
23
            emotional distress.
24
                  Willfulness
25
       106. The violations described herein by Experian was willful, specifically the
26
            Credit Bureaus have intentionally and purposefully set up a system where
27
            inaccuracies are not only probable but inevitable.
28




                                                13
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 14 of 22 Page ID #:14



1
       107. Equifax intentionally send consumer disputes to employees who do not live
2
            within the continental United States.
3
       108. This is done intentionally to hide and or subvert a consumer’s ability to
4
            confront individual directly responsible for approving accurate reporting.
5
       109. These employees for Defendant Experian receive little to know training
6
            concerning how to accurately report consumer debt.
7
       110. Instead, these employees are simply instructed to parrot whatever
8

9
            information a data furnisher provides regardless of whether or not that

10
            information is accurate. See Saez v. Trans Union, LLC, 621 F.Supp. 2d

11          1074, 1083, 1088 (D.Or. 2007); Grigoryan v. Experian Info. Sols., Inc., 84
12          F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi Avetisyan v. Experian
13          Info Sols., No. CV 14-05276-AB (ASX)
14     111. Experian employees are regularly expected to review and approve over 90
15          disputes per day rendering less than five minutes to review, investigate, and
16          respond to each dispute received.
17     112. Experian has intentionally setup this system to undermine, hide, and
18
            otherwise frustrate consumers’ ability to properly dispute and correct credit
19
            reports.
20
       113. Experian also allowed data furnishers to report these accounts post chapter 7
21
            discharge with actual knowledge of Plaintiff’s chapter 7 filing and
22
            subsequent discharge.
23
       114. Experian knew Plaintiff filed bankruptcy and received a discharge and yet
24
            somehow allowed LoanMe to report inaccurately and obviously outside of
25
            recognized industry standards.
26

27
       115. Given that Experian helped draft the CRRG, and Plaintiff specifically

28          referenced industry guidelines in the dispute letter Experian knew that the


                                                14
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 15 of 22 Page ID #:15



1
            LoanMe account was not reporting in a manner consistent with industry
2
            standards i.e. accurate, but chose to do nothing.
3
       116. Consequently, Defendant Experian is liable for punitive damages in an
4
            amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the
5
            alternative, Experian was at least negligent, which entitles Plaintiff to
6
            recovery under 15 U.S.C. § 1681o.
7
       117. Plaintiff is entitled to recover actual damages, statutory damages, costs and
8

9
            attorney’s fees from Equifax in an amount to be determines by the Court

10
            pursuant to 15 U.S.C. § 1681n and § 1681o.

11                           SECOND CAUSE OF ACTION
              (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
12
                                    Against Defendants)
13
            LoanMe – Failure to Reinvestigate.
14

15     118. Plaintiff realleges and incorporates herein the allegation in each and every
16          paragraph above as though fully set forth herein.
17     119. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from
18
            providing any information relating to a consumer to any consumer reporting
19
            agency if the person knows or has reasonable cause to believe that the
20
            information is inaccurate or misleading and requires a furnisher to update
21
            and or correct inaccurate information after being notified by a consumer
22
            reporting agency of a dispute by a consumer.
23
       120. Defendant LoanMe violated section 1681s-2(b) by failing to conduct a
24
            reasonable investigation and re-reporting misleading and inaccurate account
25
            information.
26

27
       121. The CRAs provided notice to LoanMe that Plaintiff was disputing the

28          inaccurate and misleading information, but LoanMe failed to conduct a
            reasonable investigation of the information.

                                                15
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 16 of 22 Page ID #:16



1
       122. Based on Plaintiff’s dispute, LoanMe should have known its account was
2
            included in Plaintiff’s Chapter 7 discharge.
3
       123. The most basic investigation would include a simple review of well-
4
            established credit reporting industry standards.
5
       124. Plaintiff alleges LoanMe did not review well established industry standards
6
            for credit reporting.
7
       125. If LoanMe had reviewed such standards LoanMe would have seen its
8

9
            reporting was not in compliance and consequently inaccurate and or

10
            incomplete.

11     126. Such an investigation would be unreasonable.
12     127. Plaintiff also alleges that LoanMe did not investigate whether Plaintiff filed
13          for bankruptcy and whether a discharge was entered.
14     128. The lack of investigation is unreasonable.
15     129. Plaintiff further alleges that LoanMe have not properly trained those directly
16          investigating disputes on Metro 2 generally or credit reporting industry
17          standards and as such have developed reckless policies and procedures.
18
            Experian – Failure to Reinvestigate Disputed Information.
19
       130. Plaintiff realleges and incorporates herein the allegation in each and
20

21
            every paragraph above as though fully set forth herein.

22
       131. After Plaintiff disputed the accounts mentioned above, Experian was
23          required to conduct a reasonable investigation and to delete any
24          information that was not accurate under 15 USC 1681i-(a)1.
25     132. Experian failed to conduct a reasonable investigation and failed to correct
26          the misleading and or inaccurate statements on the account within the
27          statutory time frame or at all.
28




                                               16
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 17 of 22 Page ID #:17



1
       133. Plaintiff alleges that Experian has its own independent duty to conduct a
2
            reasonable investigation 15 USC 1681i-(a)1.
3
       134. Experian is not a passive entity bound to report whatever information a
4
            data furnisher, such as LoanMe, provides.
5
       135. Plaintiff alleges that Experian is readily familiar with Metro 2 guidelines
6
            and credit reporting industry standards given that Equifax helped draft
7
            said guidelines.
8

9
       136. In fact, Experian sponsors and authorizes workshops hosted by the CDIA

10
            that teach the following to Data Furnishers:

11             a. Do not report delinquencies post-petition pre discharge in the
12                payment history section regardless of Chapter 7 and instead report
13                the Metro 2 indicator E once a discharge is entered.
14             b. The above reporting is the correct and accurate way to report debts
15                included in consumer bankruptcy filings.
16     137. Given the aforementioned, Plaintiff alleges that Experian can and does
17          suppress inaccurate information from being reported when DFs provide
18
            inaccurate information.
19
       138. Experian can and does instruct DFs on how to properly report certain
20
            accounts from time to time upon request from the DF.
21
       139. Experian failed to conduct a reasonable investigation because any basic
22
            investigation would have uncovered that certain DFs were not following
23
            credit reporting industry standards.
24
       140. Experian would have known that Plaintiff filed for Chapter 7 based on
25
            multiple other accounts reporting as much.
26

27
       141. Experian would have known that Plaintiff received a chapter 7 discharge

28          based on multiple other accounts reporting as much.


                                               17
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 18 of 22 Page ID #:18



1
       142. Experian would have known that failure to report a CII given that a
2
            Chapter 7 was filed did not comply with industry standards.
3
       143. In fact, Experian knew plaintiff filed for chapter 7 bankruptcy because its
4
            own public records section reflects that Plaintiff filed bankruptcy.
5
       144. Experian therefore did not do the most basic investigation regarding
6
            credit reporting industry standards otherwise the aforementioned would
7
            have been uncovered.
8

9
       145. Experian intentionally, willfully or with reckless disregard for Plaintiff’s

10
            accuracy did no investigation whatsoever given that Experian general

11          policy is to simply parrot whatever information a data-furnishers sends.
12     146. Such policy and procedure inherently leads to inaccurate information
13          being reported and therefore such an investigation is wholly
14          unreasonably and reckless i.e. willful.
15                            THIRD CAUSE OF ACTION
16
              (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                                    Against Defendants)
17

18          Experian – Failure to Review and Consider All Relevant Information.
19
       147. Plaintiff realleges and incorporates herein the allegation in each and every
20
            paragraph above as though fully set forth herein.
21
       148. Experian violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider
22
            all relevant information submitted by Plaintiff.
23
       149. As a result of Experian’s violation of 15 U.S.C. § 1681i(a)(4), Plaintiff
24
            suffered actual damages, including but not limited to, damage to reputation,
25
            embarrassment, humiliation, and other mental and emotional distress.
26

27
       150. The violations by Experian were willful, rendering each of the Defendants

28          individually liable for punitive damages in an amount to be determines by
            the Court pursuant to 15 U.S.C. § 1681n.

                                               18
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 19 of 22 Page ID #:19



1
           151. In the alternative, Experian was negligent, which entitles Plaintiff to
2
                recovery under 15 U.S.C. § 1681o.
3
           152. Plaintiff is entitled to recover actual damages, statutory damages, costs and
4
                attorney’s fees from Experian in an amount to be determines by the Court
5
                pursuant to 15 U.S.C. § 1681n and § 1681o.
6
      //
7
      //
8

9
                                 FOURTH CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
10                                      Against Defendants)
11
                Experian – Failure to Delete Disputed and Inaccurate Information.
12

13         153. Plaintiff realleges and incorporates herein the allegation in each and every
14              paragraph above as though fully set forth herein.
15         154. Experian violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly delete
16              the disputed inaccurate items of information from Plaintiff’s credit file or
17              modify the item of information upon a lawful reinvestigation.
18
           155. As a result of Experian’s violation of 15 U.S.C. § 1681i(a)(5)(A), Plaintiff
19
                suffered actual damages, including but not limited to, damage to reputation,
20
                embarrassment, humiliation, and other mental and emotional distress.
21
           156. The violations by Experian were willful, rendering each of the Defendants
22
                individually liable for punitive damages in an amount to be determines by
23
                the Court pursuant to 15 U.S.C. § 1681n.
24
           157. In the alternative, Experian was negligent, which entitles Plaintiff to
25
                recovery under 15 U.S.C. § 1681o.
26

27
           158. Plaintiff is entitled to recover actual damages, statutory damages, costs and

28              attorney’s fees from Experian in an amount to be determines by the Court
                pursuant to 15 U.S.C. § 1681n and § 1681o.

                                                   19
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 20 of 22 Page ID #:20



1
                                  FIFTH CAUSE OF ACTION
2             (Violation of California Consumer Credit Reporting Agencies Act
                   California Civil Code § 1785.25(a) Against Defendants)
3

4           LoanMe – Reporting Inaccurate Information to CRAs.
5

6
       159. Plaintiff realleges and incorporates herein the allegation in each and every

7
            paragraph above as though fully set forth herein.

8
       160. In the regular course of its business operations, LoanMe routinely furnish

9
            information to credit reporting agencies pertaining to transactions between

10
            Defendants and Defendant’s consumers, so as to provide information to a

11
            consumer’s credit worthiness, credit standing and credit capacity.

12
       161. LoanMe intentionally and knowingly reported misleading and inaccurate

13
            account information to the CRAs that did not follow with well-established

14
            industry standards.

15
       162. Plaintiff alleges that LoanMe re-reported the information contained herein
            in violation of California Civil Code § 1785.25(a).
16
       163. Plaintiff also allege that LoanMe had reason to know that the information
17
            reported on Plaintiff’s account were misleading, inaccurate, and
18
            incomplete.
19
       164. Plaintiff alleges that LoanMe had reason to know that by not complying
20
            with well-established industry standards lenders will draw a more negative
21
            inference with respect to Plaintiff’s credit worthiness.
22
       165. Plaintiff alleges that the dispute letters from all three credit reporting
23
            agencies, the consumer data industry resource guide, and results of its
24
            investigation should have provided notice to LoanMe of its misleading and
25
            inaccurate reporting.
26
       166. LoanMe failed to notify Experian that the information LoanMe re-reported
27
            was inaccurate before the end of 30 business days, in violation of
28
            California Civil Code § 1785.25(a).

                                                 20
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 21 of 22 Page ID #:21



1
       167. LoanMe’s communications of false information, and repeated failures to
2
            investigate, and correct their inaccurate information and erroneous
3
            reporting were done knowingly, intentionally, and in reckless disregard for
4
            their duties and Plaintiff’s rights.
5
       168. As a direct and proximate result of LoanMe’s willful and untrue
6
            communications, Plaintiff has suffered actual damages including but not
7
            limited to reviewing credit reports from all three consumer reporting
8
            agencies, time reviewing reports with counsel, sending demand letters,
9
            diminished credit score, denial of credit, and such further expenses in an
10
            amount to be determined at trial.
11
            Wherefore, Plaintiff prays for judgment as hereinafter set forth.
12
                                   PRAYER FOR RELIEF
13
            WHEREFORE, Plaintiff prays for judgment as follows:
14
               1. For preliminary and permanent injunctive relief to stop Defendants
15
                   from engaging in the conduct described above;
16
               2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n
17
                   and California Civil Code § 1785.31;
18
               3. Award punitive damages in order to deter further unlawful conduct
19
                   pursuant to 15 U.S.C. § 1681n; and California Civil Code § 1785.31
20
               4. Award attorney’s fees and costs of suit incurred herein pursuant to
21
                   15 U.S.C. § 1681n & o; California Civil Code § 1785.31;
22
               5. For determination by the Court that Creditor’s policies and practices
23
                   are unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.;
24
                   and
25
               6. For determination by the Court that Creditor’s policies and practices
26
                  are unlawful and in negligent violation of 15 U.S.C. § 1681o.
27                                          Gale, Angelo, Johnson, & Pruett, P.C.
28    Dated: June 20, 2021                        /s/ Joe Angelo
                                                  Joe Angelo

                                                   21
     Case 2:21-cv-05011-SB-MRW Document 1 Filed 06/20/21 Page 22 of 22 Page ID #:22



1
                                          Elliot Gale
2                                         Attorneys for Plaintiff
3                            DEMAND FOR JURY TRIAL
4           Plaintiff hereby demands trial of this matter by jury.
5                                            Gale, Angelo, Johnson, & Pruett, P.C.
      Dated: June 20, 2021                          /s/ Joe Angelo
6
                                                    Joe Angelo
7                                                   Elliot Gale
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             22
